DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15470861 or 16105881, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 1-20 are not entitled to the benefit of the prior application

Claim Objections
Claims 18-19 are objected to because of the following informalities:
Claim 18 should recite “part” instead of “par”
Claim 19 should recite “glucose” instead of “gluclose”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “a wearable apparatus,” “processing device,” “memory,” “communication circuit,” and “sensors”. The claims are considered to be directed to an abstract idea – specifically, mental process. The claims fail to recite additional elements that would integrate the judicial exception into a practical application. The steps being performed by the wearable apparatus (i.e. monitoring a health parameter and generating real-time health sensor data, using the real-time health sensor data and historical values to generate a health status and transmitting said health data and a verification tag to a remote device) can be performed by one of ordinary skill in the art using pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the process being performed by the wearable apparatus is a known process and does not require special hardware (e.g. taking a person’s temperature and recording said temperature and comparing temperature against a threshold to determine a health status; writing down the temperature values and labelling it with a name [i.e. verification tag] and putting it on a piece of paper [i.e. transmitting the data to a ‘remote device’]). The dependent claims similarly does not overcome the abstract idea as they also fail to recite additional elements that would integrate the judicial exception into a practical application.
The Examiner notes that the above claims can also be considered to be directed towards laws of nature or natural phenomena (see MPEP 2106.04(b).I.v). 

Step 1: The claims are directed to a process, machine, manufacture or composition of matter.
Step 2A Prong One: The claims under question are considered to recite an abstract idea. The groupings for which the claims fall under are “mental processes.”  The claims can also be considered as being directed towards laws of nature or natural phenomena. 
Step 2A Prong Two: There are no additional elements recited in the claims that would integrate the exception into a practical application. 
MPEP 2106.04(a)(2)III states “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").”
MPEP 2106.04(a)(2)III.A states “…claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A.,
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011);
Based on the above information, the current claims fail to integrate the exception into practical application because the aspect of monitoring a health parameter and comparing it against a threshold to determine a health status can be done using pen and paper by one of ordinary skill in the art. 
Step 2B: The claims do not provide additional elements that amount to “significantly more” than the judicial exception. 
MPEP 2106.05 recites “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));” 
Further, MPEP 2106.05(d) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
The claims recite “a processing device” to perform the method claim. The processing device is nothing more than a generic computer component capable of performing generic functions. Any generic processor can perform the task of comparing values against a threshold to determine a final status. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronn et al (US20180114124, hereinafter “Cronn”).
Regarding claim 1, Cronn teaches a wearable apparatus for monitoring a user (abstract, wearable devices), said wearable apparatus comprising:
a processing device (Fig. 1, processor);
a memory electrically associated with said processing device (Fig. 1, memory);
at least one communication circuit electrically associated with said processing device (Fig. 6, communication subsystems [i.e. inputs/outputs and their bus connections]);
at least one health sensor electrically associated with the said processing device and configured for monitoring a health parameter for a user and generate real-time health sensor data (¶70, Fig. 11, various sensors for determining real-time health data);

wherein said processing device is configured to use said at least one communication circuit to transmit user health data comprising at least part of said real-time user health status data and a verification tag to a remote device (¶29, 80, received health-related data/context data can be tagged by the user; context data can also automatically trigger/execute an application on an external device [i.e. smartphone]).
Regarding claim 2, Cronn teaches further comprising a signaling element electrically associated with said processor and configured to generate at least one of a sound based signal or a visual based signal indicating the health status of the user.
Regarding claims 16-17, they are rejected similarly as claims 1-2, respectively.
Regarding claim 19, Cronn teaches wherein said at least one health sensor comprises at least four of a blood pressure sensor (¶70, blood pressure sensor), a pulse rate sensor (¶70, heart rate sensor), a gluclose level sensor, an oxygen saturation sensor, a weight sensor (¶32, weight sensor), and a body temperature sensor (¶70, temperature sensor).
Regarding claim 20, Cronn teaches wherein at least two of said at least one health sensors are separate modules with different communication protocols and wherein said processing device is configured to communicate with the separate modules using one of said at least one communication circuits (Fig. 1, plurality of separate sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-8, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronn et al (US20180114124, hereinafter “Cronn”) in view of Akutagawa et al (US20200279339, hereinafter “Akutagawa”).
Regarding claim 3, Cronn fails to explicitly teach wherein said user health data further comprises stored user health historical data, which may include an infectious disease warning.
Akutagawa teaches wherein said user health data further comprises stored user health historical data, which may include an infectious disease warning (¶212, 265, 267, sensors are able to detect abnormal health status [by monitoring the current health status vs previous/known status]; these abnormal health status may be signs of a contagious user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wearable system (as taught by Cronn) with the peer-to-peer data sharing system (as taught by Akutagawa). The rationale to do so is to combine prior art elements according to known methods to yield the predictable result of improved social planning while minimizing potential harm (Akutagawa, ¶288). The combined system allows for users of the wearable device to share their current health status such that the spread of potential harmful infections are minimized by using the users’ current health status (Akutagawa, ¶274).
Regarding claim 4, Cronn in view of Akutagawa teaches wherein said user health data is transmitted to an emergency medical service provider when the user health data indicates a medical emergency (Akutagawa, ¶222, wearable device can communicate with medical facilities).
Regarding claim 5, Cronn in view of Akutagawa teaches wherein user medication data is stored in said memory and wherein said user medication data is transmitted to the emergency medical service 
Regarding claim 6, Cronn in view of Akutagawa teaches further comprising at least one imaging element electrically associated with said processing device that is at least one of integral to said wearable device or external to said wearable device (Akutagawa, ¶210, wearable device can include a camera);
wherein said processing device is configured to use said imaging element to automatically detect an organism in a user's environment and capture at least one organism image (Akutagawa, ¶268-269, 279, an alert can be sent to the user based on “another mechanism” [i.e. the camera described above which is at least capable of thermal imaging, see ¶279] when a potentially contagious person has been detected); and
wherein said processing device is further configured to compare the at least one organism image to sample organism images stored in said memory and generate an organism warning based on the comparison results (Akutagawa, ¶78, image analysis is known which comprise of comparing one image against another to determine a specific parameter).
Regarding claim 7, Cronn in view of Akutagawa teaches wherein said processing device is configured to use said at least one imaging element to detect a real-time user movement data and compare the real-time user movement data to sample user movement data stored in said memory and use said at least one communication circuit to generate and transmit a control signal based on the results of the comparison (Akutagawa, ¶222, sneezing/coughing movements are known and can be determined by analyzing body movements [see ¶245 for the use of accelerometers to track body movements]).
Regarding claim 8, Cronn in view of Akutagawa teaches wherein said organism warning comprises an infectious disease warning (Akutagawa, ¶268-269, an alert can be issued to users when a potentially infectious person is found to be nearby).
Regarding claim 11, Cronn in view of Akutagawa teaches further comprising a location-sensor and wherein said processing device is configured to use said location-sensor to determine real-time location-data for the wearable apparatus and compare said real-time location-data with stored location-data stored in said memory and generate a location warning based, at least in part, on the results of the comparison (Akutagawa, ¶274, wearable device capable of determining if infectious person is nearby or was nearby in the last x amount of time).
Regarding claim 12, Cronn in view of Akutagawa teaches wherein said processing device is configured to use at least part of the real-time location-data and the stored location-data to provide the user with a suggested navigational route (Akutagawa, ¶271, wearable device is capable of instructing the user to a more safe area away from the infectious person).
Regarding claim 13, Cronn in view of Akutagawa teaches wherein said processing device is configured to use at least part of the real-time location-data and the stored location-data to determine location threat data and provide the user with a suggested countermeasure (Akutagawa, ¶274, wearable device capable of determining if infectious person is nearby or was nearby in the last x amount of time and let the user know so the user can plan appropriately; see also ¶271-272, other “countermeasures” can include route guidance away from the contagious threat).
Regarding claim 18, Cronn in view of Akutagawa teaches further comprising:
at least one acceleration sensor electrically associated with said processing device and configured to generate wearable apparatus acceleration data (Akutagawa, ¶210, accelerometer);
at least one imaging element electrically associated with said processing device that is at least one of integral to said wearable apparatus or external to said wearable apparatus and wherein said 
wherein said processing device is further configured to use at least part of the real-time user movement data and at least par of the acceleration data and sample user disease symptom movement data stored in said memory and update the user health data (Akutagawa, ¶222, sneezing/coughing movements are known and can be determined by analyzing body movements).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronn et al (US20180114124, hereinafter “Cronn”) in view of Akutagawa et al (US20200279339, hereinafter “Akutagawa”) in further view of Folkens et al (US20150220786, hereinafter “Folkens”).
Regarding claim 9, Cronn in view of Akutagawa fail to explicitly teach wherein said organism warning is a poisonous plant warning.
Folkens teaches wherein said organism warning is a poisonous plant warning (¶167, Fig. 1, Fig. 4, an image recognition method that allows for automatic identification wherein the system can identify a plethora of things such as poison ivy; the results are then sent back to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the image recognition technique (as taught by Folkens) to the wearable device comprising of a camera (as taught by Cronn in view of Akutagawa). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of automatic image recognition that can be improved via user review (Folkens, ¶209, 211).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronn et al (US20180114124, hereinafter “Cronn”) in view of Akutagawa et al (US20200279339, hereinafter “Akutagawa”) in further view of Birch (US20200193162).
Regarding claim 10, Cronn in view of Akutagawa fail to explicitly teach wherein said organism warning is at least one of a dangerous animal warning or a rabid animal warning.
Birch teaches wherein said organism warning is at least one of a dangerous animal warning or a rabid animal warning (abstract, camera connected to a microcontroller capable of determining if a dangerous object is in the user’s environment and send an alert upon determination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the database of dangerous objects (as taught by Birch) to the wearable apparatus comprising of an optical subsystem and database (as taught by Cronn in view of Akutagawa). The rationale to do so is to combine the database of Birch to the database of Cronn in view of Akutagawa to achieve a wearable device capable of not only determining infectious persons (as taught by Akutagawa) but also capable of determining dangerous objects nearby and to send an alert to the user. 

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651